PRESIDING JUSTICE MURRAY, specially concurring: I totally agree with the majority. Yet, I believe it should be pointed out that Reed’s sentence of 45 to 90 years is not as harsh as it may seem. Reed’s original sentence of concurrent terms of 50 to 100 years for the two 1977 murders of Truitt and Robbins, and 20 to 30 years for the armed robbery, was not questioned in his prior Federal and State appeals. The 45- to 90-year sentence in this case is not as harsh as the sentences in his first trial. Further, Reed was given credit for 14 years, 9 months and 14 days for the time he served in the prior convictions. His able public defender in this case advises the court that Reed’s next parole hearing is set for August 1994. By that time the ink will barely dry on this opinion, affirming Reed’s conviction and sentence. All is not gold that glitters and sentences are never as long as a judge says they should be.